Title: To Alexander Hamilton from Henry Banks, 1 January 1789
From: Banks, Henry
To: Hamilton, Alexander


Richmond, January 1, 1789. “I recd. your letter of the 12 Ulto.… I suppose I shall be entitled to Costs of Suit with Foltz & Lorenz for the recovery of which ’tis my wish that you either take or cause measures to be taken.… Mr. Constable has a mercantile Reputation.… I shall at present leave him cloak’d under that Reputation until I see a fit oppy to attack him and it more seriously than to solicit the renewal of a Bond which equity will substantiate upon him when ever I please.…”
